DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
s 1-2, 4, 6, 8-12, and 14-20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over LINDNER (DE 10 2008/056311 A1; citations to US 2011/0266377).
	Regarding claim 1, LINDNER teaches sinking separation of multilayer systems in liquid (paras. 60-61), such that there would be a bath in which to hold the liquid and some means of dispensing a fluid to the bath, as automating a process has been held per se obvious (MPEP 2144.04).  LINDNER teaches filtering undissolved components of the multilayer system (para. 61), and that centrifuges and decanters are contemplated as means of filtering.
	Regarding claims 2 and 4, LINDNER teaches a hammer mill chopping device (para. 37), which would inherently be capable of producing defects in one or more layers of the multilayer system, and either is a mechanical cutter, or, alternatively, it would have been obvious to one of ordinary skill in the art to use some known cutter that can separate an object via impact in place of a mill of LINDNER for producing the same separation function.
	Regarding claim 6, LINDNER teaches an air filter (para. 37).
	Regarding claim 8, LINDNER teaches a distribution system such as a sifter (para. 41) that is functionally capable of distributing differently sized pieces of a multilayer system to different baths (after distribution, heavy fraction separated in one sink/swim separator and the light fraction is separated in another sink/swim separator; paras. 18, 42, and 55).
	Regarding claims 9 and 10, LINDNER teaches numerous sink-swim stages including sink-or-float tanks (paras. 14, 18, and 42 for example), wherein it would have been obvious to one of ordinary skill in the art at the time of the invention to use a sink-swim tank in order to hold liquid to perform the sink-swim separation disclosed.
	Regarding claims 11 and 12, LINDNER teaches separation via centrifuge (para. 61), which would include at least one rotating drum and is a device that can transport material in some manner.  A centrifuge is a device that would also stir and would likely apply vibration to the material.
	Regarding claims 14-20, the apparatus of LINDNER would be functionally capable of working upon the materials claimed.

Claim 7 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over LINDNER as applied to claim 1 above, and further in view of KERNBAUM et al. (US 2013/0319618).
	Regarding claim 7, LINDNER teaches a screening unit (para. 38), but teaches utilizing a sifter as a screening unit, and does not teach utilizing a tumbler.  KERNBAUM teaches using a tumbler as a screening unit, wherein it would have been obvious to one of ordinary skill in the art at the time of the invention to use a tumbler of KERNBAUM as the screening unit of LINDNER because a tumbler is a simple screening unit known in the art (KERNBAUM; para. 75)

Claim 13 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over LINDNER as applied to claim 1 above, and further in view of OLIVIER (US 6,024,226).
	Regarding claim 13, LINDNER does not teach including a counterflow in the bath.  OLIVIER teaches another bath separation apparatus wherein the bath comprises a counterflow (col 11, line 67 – col. 12, line 2).  It would have been obvious to one of ordinary skill in the art at the time of the invention to use a counterflow of OLIVIER in the bath of LINDNER as a means of bi-directional separation having a stable and uniform density throughout the bath (OLIVIER; col. 67 – col. 12, line 2).

Response to Arguments
Applicant's arguments filed 5/20/2021 have been fully considered but they are not persuasive.
In response to applicant's argument that LINDNER does not teach a separation fluid comprising a nanoscale dispersion, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  The present claims are directed to an apparatus, not a method.  An apparatus of the prior art, which comprises the structures claimed, is a disclosure of a claimed apparatus comprising limits as to materials to be worked upon as long as the apparatus of the prior art is functionally capable of working upon a material claimed.  Because the apparatus of LINDNER is functionally capable of working upon a separation fluid comprising a nanoscale dispersion, the apparatus components claimed is known in the art.  Applicant should note that claim 1, as presently claimed, would read upon a common household bathtub or sink having a drain with pores or plural holes.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nickolas R Harm whose telephone number is (571)270-7605.  The examiner can normally be reached on 10:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on 571-272-1095.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICKOLAS R HARM/Examiner, Art Unit 1745                                                                                                                                                                                                        

/MARK A OSELE/Primary Examiner, Art Unit 1745                                                                                                                                                                                                        August 12, 2021